Citation Nr: 0714322	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to dependency and indemnity 
compensation (DIC) benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.  
He died in July 1994.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claims for 
service connection for cause of death and for death benefits 
under 38 U.S.C.A. 1318 because the evidence was not new and 
material. 

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to DIC benefits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1997 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death on the basis that there was no evidence that the 
veteran's death was related to service-related conditions.

2.  Evidence received since the July 1997 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of death, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for cause of death is not 
reopened.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, a May 2006 letter provided the appellant VCAA notice, 
including of what was necessary to establish the underlying 
claim of service connection for cause of death, and of her 
and VA's responsibilities in claims development.  The letter 
also advised her that he needed to submit new and material 
evidence to reopen her claim.  

The May 2006 letter advised her that she needed to submit new 
evidence that must pertain to the reason why her claimed was 
denied per the July 1997 Board decision.  The letter 
specifically informed the appellant that her claim was 
previously denied because the veteran's death was not shown 
to be due to a service-related condition and therefore, the 
evidence that she submitted must be related to this fact.  

As the appellant is shown to have been notified of what is 
necessary to reopen the claim of service connection for cause 
of death, remanding the case for the RO to re-notify her of 
the requirements would serve no useful purpose, but would 
merely cause unnecessary delay in the administrative process.

The May 2006 letter also explained what the evidence showed 
and why the claim was denied, and provided the text of 
applicable regulations, including the regulations 
implementing the VCAA.  The appellant has been notified of 
everything required, has had ample opportunity to respond and 
supplement the record, and has had ample opportunity to 
participate in the adjudicatory process.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The May 2006 letter provided notice regarding all five of the 
Dingess elements.

VCAA notice should be provided to a claimant prior to the 
initial decision on the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Here, the notice was provided 
after the initial decision.  The timing deficiency was cured 
by the RO's readjudication of the claim after the notice was 
provided.  Id.

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claims and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Duty to Assist

Regarding the duty to assist, the appellant has not 
identified, and the record does not suggest, any pertinent 
evidence that is outstanding.  Notably, the duty to provide a 
VA examination or obtain a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii) (2006).  VA has met its assistance 
obligations.  The appellant is not prejudiced by the Board's 
proceeding with appellate review. 

Analysis

The July 1997 Board decision denied service connection for 
cause of death on the bases that the veteran's death was not 
shown to be due to a service-related condition.  Board 
decisions are final on the date of the date stamped on the 
face of the decision, unless the Chairman of the Board 
ordered reconsideration of the decision.  38 U.S.C.A. §§ 
7103(a), 7104(a) (West 2002); 38 C .F.R. § 20.1100 (2006). 

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson.

The evidence of record at the time of the July 1997 Board 
decision consisted essentially of the veteran's service 
medical records, VA medical records, private medical records, 
expert opinions regarding the cause of the veteran's death, 
and his death certificate.

The death certificate showed that the veteran died at the age 
of 50, in July 1994.  The death certificate listed the 
immediate cause of death as an acute myocardial infarction, 
due to or as a consequence of arteriosclerotic cardiovascular 
disease, due to or as a consequence of status post three 
myocardial infarctions with angioplasty, status post post-
traumatic stress disorder (PTSD).

At the time of death service connection was in effect for 
PTSD, rated 30 percent disabling; post-traumatic right facial 
neuropathy, evaluated as 10 percent disabling; chronic 
blepharitis, rated 10 percent disabling; and a scar of the 
right cheek evaluated as noncompensable.

VA treatment records proximate to the time of the veteran's 
death showed treatment principally for heart disease without 
mention of a psychiatric disorder.

The record also contained medical text and study reports.

Other evidence of record at the time of the Board's July 1997 
decision included the appellant's testimony at a hearing 
before RO personnel, in which she stated that a number of 
physicians had told her that the veteran's fatal heart attack 
was related to PTSD; the opinion of a VA physician dated in 
October 1995, and an opinion obtained by the Board from a 
physician through the Veterans Health Administration.  The 
latter two opinions were essentially to the effect that there 
was no relationship between the fatal heart disease and PTSD.

Evidence received since the July 1997 Board decision consists 
of a February 1976 letter from a private doctor, and 
statements from the appellant and her representative.

In July 1998, the Board issued a decision granting a 100 
percent evaluation for PTSD, on an accrued basis.  In August 
1998, the RO implemented this decision, and established an 
effective date of November 14, 1991 for the 100 percent 
evaluation.

The claim was previously denied because there was no evidence 
that the veteran's service connected disabilities caused his 
death; therefore, for evidence received to be new and 
material, it must relate to these unestablished facts, i.e., 
it must tend to show that a service connected disability 
caused the veteran's death.

The appellant's newly received statements note that the 
veteran suffered from, and was treated for, PTSD during his 
life time, but do not relate the psychiatric disability to 
the cause of death.  The existence of the psychiatric 
disability and its severity was considered in the prior 
decision.  As such the appellant's statements are not new.  
Even if they could be deemed new they are not material 
because they do not relate to a previously unestablished 
element of the claim.  

The February 1976 letter is an elaboration on information 
contained in a November 1975 letter.  The November 1975 
letter was considered in the Board's 1997 decision.  
Nonetheless, the February 1976 letter can be deemed new, 
because it is existing evidence not previously before agency 
decision makers.  This letter, however, contains no 
information that would tend to relate the cause of the 
veteran's death to service, or a service connected condition.  
As such, it is not material.

The change in evaluation subsequent to the 1997 decision is 
also not material, because the change says nothing about the 
relationship between the service connected disabilities and 
the cause of death.  While the provisions of 38 C.F.R. 
§ 3.312(c)(3) (2006), provide that while debilitation will be 
conceded in the case of a condition affecting vital organs 
and evaluated as 100 percent disabling; the same is not true 
if the condition did not affect such organs.  See also 
38 C.F.R. § 3.312(c)(2) (2006).  The 100 percent evaluation 
for PTSD was not premised on any finding that it affected 
vital organs.

The new evidence does not show that the veteran's service 
connected disabilities caused his death. The additional 
evidence received since the July 1997 rating decision does 
not relate to the unestablished facts needed to substantiate 
the service connection for cause of death claim.  
Consequently, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim, and is 
not material.  The claim for cause of death is therefore not 
reopened.



ORDER

New and material evidence has not been received to reopen a 
claim seeking service connection for cause of death is 
denied. 



REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented. In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the DIC claim, the veteran was provided with a 
VCAA notice letter in May 2006, it did not contain the 
specific information required by Kent. 

The appellant has claimed entitlement to benefits under 
38 U.S.C.A. § 1318 on the basis that there was clear and 
unmistakable error (CUE) in decisions that failed to award 
service connection and a 100 percent evaluation for PTSD, and 
relied on a faulty December 1975 VA examination.  At the time 
of that examination, the veteran had submitted a notice of 
disagreement with an August 1975 decision denying service 
connection for a psychiatric disability.  A March 1976 rating 
decision considered the December 1975 examination report, and 
confirmed the denial of service connection.  In the absence 
of CUE.  In the absence of CUE these decisions became final 
after the veteran withdrew his appeal in November 1976.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of 
the evidence that must be presented to 
substantiate the elements of a DIC 
benefits claim that were found to be 
deficient in the RO's August 1998 
decision denying DIC benefits under 
38 U.S.C.A. § 1318.

The rating decision was premised on a 
finding that neither of the requirements 
for DIC benefits was met.  The 
requirements needed to substantiate these 
elements would be if a "deceased 
veteran" who dies not as the result of 
the veteran's own willful misconduct, and 
who either was in receipt of or entitled 
to receive compensation at the time of 
death for service-connected disability 
rated totally disabling if the service-
connected disability was either 
continuously rated totally disabling for 
10 or more years immediately preceding 
death or continuously rated totally 
disabling for at least five years from 
the date of the veteran's separation from 
service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22 (2006). The total rating 
may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

2.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning them to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


